              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:10-cr-00067-MR-WCM-2


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                       ORDER
                                )
JOSEPH ABDUL HENDRIX,           )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s “Motion for

Reconsideration” [Doc. 92].

     On May 11, 2020, the Court entered an Order denying the Defendant

request for a reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)

and the Coronavirus Aid, Relief and Economic Security (“CARES”) Act, Pub.

L. No. 116-136, 134 Stat. 281 (Mar. 27, 2020). [Doc. 90]. The Defendant

now moves for reconsideration of that Order and specifically requests that

the Court transfer him to a halfway house placement or home confinement

to serve out the duration of his sentence. [Doc. 92].

     As the Court previously explained [Doc. 90], the discretion to release

a prisoner to home confinement lies solely with the Attorney General. See

18 U.S.C. § 3624(c)(2); 34 U.S.C. § 60541(g). The legislation recently


     Case 1:10-cr-00067-MR-WCM Document 95 Filed 06/29/20 Page 1 of 3
passed by Congress to address the COVID-19 pandemic does not alter this.

See CARES Act, Pub. L. No. 116-136, 134 Stat 281, 516 (2020) (“During the

covered emergency period, if the Attorney General finds that emergency

conditions will materially affect the functioning of the Bureau [of Prisons], the

Director of the Bureau may lengthen the maximum amount of time for which

the Director is authorized to place a prisoner in home confinement under the

first sentence of section 3624(c)(2) of title 18, United States Code, as the

Director determines appropriate.”) (emphasis added). As such, this Court

lacks the authority to order the Defendant’s release to home confinement.

Deffenbaugh v. Sullivan, No. 5:19-HC-2049-FL, 2019 WL 1779573, at *1

(E.D.N.C. Apr. 23, 2019); United States v. Overcash, No. 3:15-CR-263-

FDW-1, 2019 WL 1472104, at *3 (W.D.N.C. Apr. 3, 2019) (noting that there

is “no provision for judicial review of the BOP's and Attorney General’s

decision with regards to a request for home detention under § 60541(g)”);

United States v. Curry, No. 6:06-082-DCR, 2019 WL 508067, at *1 (E.D. Ky.

Feb. 8, 2019) (“Because the First Step Act gives the Attorney General the

discretion to determine if and when home confinement is appropriate, this

Court does not have the authority to grant the requested relief.”) (emphasis

in original).


                                       2



      Case 1:10-cr-00067-MR-WCM Document 95 Filed 06/29/20 Page 2 of 3
     The Court similarly lacks the authority to order the Defendant to be

placed in a halfway house. The Bureau of Prisons has the sole authority to

designate the location of an inmate's place of imprisonment. 18 U.S.C. §

3621(b). Before seeking relief from any court regarding the designation of

the place of confinement, a defendant must exhaust all administrative

remedies through the Bureau of Prisons. See, e.g., Richmond v. Scibana,

387 F.3d 602, 604 (7th Cir. 2004). Once all administrative remedies have

been exhausted, a defendant may challenge his designation of placement

only by filing the appropriate pleading in the district court located in the

district of confinement, not the sentencing court. See Matheny v. Morrison,

307 F.3d 709, 711-12 (8th Cir. 2002).

     IT IS, THEREFORE, ORDERED the Defendant’s “Motion for

Reconsideration” [Doc. 92] is DENIED.

     IT IS SO ORDERED.         Signed: June 27, 2020




                                        3



     Case 1:10-cr-00067-MR-WCM Document 95 Filed 06/29/20 Page 3 of 3
